Title: From George Washington to Major General Israel Putnam, 30 May 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Head Quarters Middle Brook May 30th 1777.

Inclosed you will receive a copy of the Information I received last night. From this, It appears, the Enemy are drawing their force from New York, and the account seems to be corroborated thro’ several other Channels. My principal design in communicating this intelligence, is, that if the facts are true, it favours the Expedition suggested in my Letter of the 25th. You are not to understand however, that I would have you undertake it, unless from a consideration of all circumstances, and the information you have on the subject, you judge it practicable and likely to be attended with success. If it can be effected, it will be attended, with the most beneficial Consequences.
You will avail yourself of the information, so far as it respects yourself. Whether true or false, the hint is useful, as we know that too many Tories infect the Country and may, unless guarded against, find opportunities of seizing those who are objects of the Enemy’s resentment, and whom they could wish to have taken off. I am Dear Sir &ca

G. Washington

